B. E. SAFFOLD, J.
The court charged the jury, that a promissory note, bearing the date of the one sued on in this case, would, unless the contrary was shown, be considered as payable in Confederate currency, and, consequently, would be deemed illegal and void. This charge is erroneous. The intendment of such a note is, that it is payable in lawful money, and the contrary must be proved. Wilcoxen v. Reynolds, 46 Ala. 529. It was not necessary that this presump*497tion should be overcome by proof of an express agreement to receive payment in some other currency. Proof that it was so understood between the parties is sufficient.
2. Whether the plaintiff is a legally appointed guardian or not is an immaterial inquiry in the case. The defendants cannot deny the character in which they contracted with him, on the grounds objected. ' The suit is in his own name, on a contract made with him, If he is guardian, he can maintain the action. Cox v. Williamson, 11 Ala. 343. If he is not, he would be held to be a trustee ; and as such, a sufficient interest in him is shown to entitle him to sue.
The judgment is reversed, and the cause remanded.